Citation Nr: 0833421	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for sensitive teeth for 
the purposes of compensation and VA outpatient dental 
treatment.

3.	Entitlement to compensation under 38 U.S.C. § 1151 for 
damage and infection of the right palate due to VA dental 
and oral treatment.

4.	Entitlement to a higher initial compensable rating for 
service-connected herpes zoster with episodes of 
dermatitis of the left frontal area.

5.	Entitlement to a higher initial compensable rating for 
service-connected chronic tinea cruris of the groin and 
thighs.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active military service in the Army from 
April 1951 to April 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2004 and February 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska. A personal hearing was held before an 
RO hearing officer in June 2006.  The veteran and his spouse 
testified before the undersigned Acting Veterans Law Judge at 
an August 2008 hearing held at the RO.  Transcripts of the 
hearings are of record.

The issues of entitlement to higher initial compensable 
ratings for herpes zoster with episodes of dermatitis and for 
chronic tinea cruris of the groin and thighs are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran was not engaged in combat during military 
service.  

3.  PTSD based on a verified in-service stressor has not been 
diagnosed and it is not shown that the veteran has PTSD of 
service origin.

4.  There is no competent evidence of an acquired psychiatric 
disorder in service, or for many years thereafter, and no 
competent evidence of a nexus between the appellant's current 
adjustment disorder, anxiety, and major depressive disorder, 
and in-service disease or injury.

5.  The veteran does not have a dental condition or 
disability, to include sensitive teeth, as a result of combat 
wounds or other trauma during his active military service, 
and he does not meet the requirements for service connection 
for the limited purpose of receiving VA outpatient treatment.

6.  There is no clinical evidence that the veteran has bone 
loss causing tooth loss.

7.  There is no competent medical evidence establishing that 
the dental and oral treatment the veteran received from the 
VA resulted in additional disability, specifically, oral 
damage and chronic infection of the right palate, due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met. 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2007).

2.  The criteria for entitlement to service connection for 
sensitive teeth, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1110, 1712, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.381, 4.150, 17.161 (2007).

3.  The criteria for entitlement to compensation under 38 
U.S.C. § 1151 for damage and chronic infection of the right 
palate have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decisions in June 2004 and 
February 2006.  The RO's October 2003, March 2004, June 2005, 
and January 2006 notice letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103 (West 2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service VA and private treatment records and reports 
have also been obtained.  The appellant has provided two 
statements in support of his claim from Dr. Goodrich.  He has 
not identified any additional records that should be obtained 
prior to a decision.  Therefore, VA's duty to further assist 
the veteran in locating additional records has been 
satisfied.  The veteran was afforded a VA examination for his 
claimed psychiatric disorder in April 2004 and for his teeth 
in December 2005.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The RO learned that the veteran's service treatment records 
(STRs) were partially destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  In a case in which 
a claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
accordance with the aforementioned cases as well as Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), the veteran was informed 
in a May 2007 letter that the veteran's STRs were likely 
destroyed in the 1973 fire, and outlined steps taken to 
reconstruct the veteran's STRs, including searching computer 
magnetic tapes complied by the National Research Council.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

Analysis

Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Acquired Psychiatric Disorder, to Include Post-Traumatic 
Stress Disorder (PTSD)

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends that he has a current psychiatric 
disorder, however diagnosed, which is related either to his 
induction into military service and the loss of his family 
farm due to his absence, or that is related to his 
experiences during military service.  The veteran's DD Form 
214 reflects no combat citations and shows that he served in 
Korea.  His primary military occupational specialty was that 
of a supply specialist.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2007) (pertaining to 
combat veterans).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  

The veteran's service treatment records are negative for 
complaints or treatment of a psychiatric disorder, and his 
psychiatric system was listed as normal on both pre-induction 
and separation examination.  The first medical evidence of a 
psychiatric disorder is dated in June 2001, more than forty 
years after separation from service, when a VA physician 
examined him for complaints of osteoarthritis and 
intermittent depression.  The diagnostic impression was mild 
depression.  An October 2003 VA outpatient treatment record 
reflects that the veteran's primary care provider noted that 
the veteran reported that he had nightmares, felt "stressed 
out," and had memories of seeing lots of dead American 
veterans.  The physician noted that the veteran was mildly 
anxious, and diagnosed PTSD.  The veteran declined subsequent 
treatment for this complaint.  An April 2004 VA outpatient 
treatment record by the same primary care physician shows 
that the veteran was seen for follow-up of chronic medical 
problems.  The veteran complained of bad dreams, and feeling 
stressed out, and wanted these complaints entered in his 
records.  He was anxious on examination.  The diagnostic 
impression was gastroesophageal reflux disease.  The 
physician noted that he repeatedly offered a referral to the 
mental health clinic, but the veteran declined.  The 
physician noted that the veteran's only interest seemed to be 
in the compensation and pension process.

On VA examination for PTSD in April 2004, the doctor reviewed 
the claims folder and performed a detailed examination.  The 
veteran gave a history which included in-service stressors 
during training, aboard ship, and in Korea, but did not 
report seeing dead bodies.  He reported that he was exposed 
to stress at Aberdeen Proving Ground, including loud noises.  
He stated that many of the soldiers were seasick aboard ship, 
and some had to be taken off the ship in stretchers.  He 
reported that while he served in Korea, he was a clerk in a 
storage area, had to supervise Korean workers and had to 
correct their mistakes and deal with thefts.  He stated that 
on one occasion, a train with boxcars pulled up into an area 
close to where he worked, and there was some leakage from the 
car.  He heard rumors that there were decomposing bodies in 
the boxcar, but this was never confirmed.  He reported that 
although he had mumps in service, he was told not to go on 
sick leave, because people who went too often were sent to 
the front into combat.  The examiner opined that none of 
these reported events met the DSM-IV criteria for a stressor.  
The veteran related that on one occasion, while walking from 
his barracks to work, he saw a worker who was pinned under a 
tank motor which was being moved.  He watched the recovery 
efforts but was not directly involved.  He did not know what 
happened to the man afterwards.  The examiner indicated that 
this event would meet the "A" criteria for a stressor under 
the DSM-IV, if it were verified.  The veteran reported that 
he was on alert on one occasion, but his area was never under 
hostile fire.

The VA examiner noted the October 2003 VA outpatient 
treatment record which diagnosed PTSD, and indicated that 
that record did not document the symptoms on which the 
diagnosis of PTSD was based.  The VA examiner opined that 
although the veteran had some of the symptoms of PTSD, he did 
not have all of the required symptoms to make the diagnosis, 
and that, moreover, he did not have a verified stressor, as 
required for a diagnosis of PTSD.  The VA examiner indicated 
that he could not confirm a diagnosis of PTSD, but found that 
the veteran did have symptoms consistent with adjustment 
disorder with depressed mood secondary to financial stressors 
in his occupational area.   The Axis I diagnoses were 
adjustment disorder with depressed mood, and nicotine 
dependence in full sustained remission. The compensation and 
pension examiner did not relate the current psychiatric 
disorder to military service. 

A June 2005 VA psychiatrist's note reflects that the veteran 
discussed the feelings and moods which arose when he thought 
about Korea.  He could not identify any particularly 
traumatic incident, but noted that he had discussed such 
incidents at his compensation and pension examination.  He 
was concerned about the severe financial pressures resulting 
from his being inducted and subsequently losing his farm and 
equipment.  He felt that VA should reimburse him for the 
financial stress he experienced.  The diagnostic impression 
was adjustment disorder, mixed.  An October 2005 VA 
psychiatrist's note reflects that the veteran narrated a 
detailed description of his tour of duty in Korea.  He 
described the stress of the paperwork that he was responsible 
for, including clerical duties and teaching the Korean staff 
the proper use and filing of various forms.  The psychiatrist 
observed that the veteran was never exposed to direct threat 
or saw any evidence of direct threat.  The veteran was 
adamant that he had PTSD and refused to understand that his 
symptoms of low energy, poor motivation and impaired sleep 
are also symptoms of depression and anxiety disorders which 
are not associated with PTSD.  The doctor diagnosed 
adjustment disorder with anxiety, and major depressive 
disorder.  The veteran requested a referral to another doctor 
who could help with his PTSD claim by writing a letter for 
him.

At a subsequent October 2005 psychology consult, the veteran 
reported that he was never in combat but heard mortars in the 
distance.  He described events in service and his current 
nightmares.  He said it was "nerve wracking" being 
responsible for Korean workers who filled out orders for the 
front lines, and making sure that the troops got the 
shipments they needed.  The examining VA clinical 
psychologist  noted that the veteran's report of his symptoms 
and in-service experiences provided support for many of the 
criteria for a diagnosis of PTSD, but that there were 
problems in making a diagnosis of PTSD, namely:  the veteran 
was not exposed to what the examiner ordinarily saw as 
traumatic situations, and his nightmares did not relate to 
traumatic experiences in Korea, but related to incidents 
which did not occur.  Further, although there were trains 
with bodies on them, the veteran did not see any bodies.  
Finally, the veteran described mostly symptoms of depression, 
and not anxiety.  The examiner said that after a review of 
the veteran's reported history and the criteria for PTSD, he 
suggested that during the veteran's months in Korea 
"surrounded by death", concerned about whether he "would 
be next" as a victim of a sniper attack, with the constant 
reminder of the trains with bodies, the cumulative effect of 
these stressors appeared to be enough to satisfy criteria 
A(1) for a diagnosis of PTSD.  He opined that the cumulative 
effect of months of anxiety and helplessness which the 
veteran experienced as a feeling of being responsible for 
things not entirely under his control, satisfied criteria 
A(2).  

In a December 2005 addendum to his report, the VA clinical 
psychologist noted that regarding the issue of the possible 
cumulative effect of the veteran's experiences and whether 
they satisfied the requirements for criteria A, he planned to 
consult with the VA PTSD clinic.  In a subsequent addendum, 
the examiner said he contacted the PTSD clinic at the Omaha 
VAMC with regard to the question of whether the cumulative 
effect of a "non-traumatic situation" could be enough to 
satisfy criterion A for the diagnosis of PTSD.  He was told 
that, although the experience of threat and trauma is 
individual, the cumulative effect of stress over a period of 
18 months would not produce PTSD and is not sufficient to 
satisfy criterion A.
 
A review of the evidence as a whole shows that the veteran 
has undergone several evaluations by VA primary care doctors, 
psychologists, and psychiatrists, and has not received a 
diagnosis of PTSD which is in accordance with DSM-IV 
criteria.  
As noted above, the April 2004 VA examiner found that the 
criteria for a diagnosis of PTSD were not met, as did another 
VA psychiatrist.  As was stated earlier, current disability 
is required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran asserts that he has PTSD, his 
personal opinion as a layperson not trained in medicine is 
not competent evidence needed to establish a diagnosis of 
PTSD or its relationship to service.  Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.

The Board acknowledges that an October 2003 VA treatment 
record indicates a diagnosis of PTSD.  However, it does not 
appear that this diagnosis was based on the DSM-IV criteria, 
as required by VA regulations.  See 38 C.F.R. § 4.125 (2007).  
Importantly, this PTSD diagnosis appears to be based solely 
on the veteran's self-reported account of the alleged in- 
service sighting of dead bodies.  In this regard, the Board 
notes that medical statements that accept a veteran's report 
as credible and relate his psychiatric disorder to an 
unverified event experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  The Board notes that the April 2004 
VA examiner and the veteran's treating VA psychiatrist both 
determined that the veteran does not have PTSD, as did the VA 
clinical psychologist.  The Board finds that the April 2004 
compensation and pension examination, in combination with 
subsequent reports by a VA psychiatrist and VA clinical 
psychologist, is more probative than the October 2003 VA 
outpatient treatment record, as the psychiatric examiner 
reviewed the claims file and medical records, and rendered a 
diagnosis pursuant to the DSM-IV criteria.

According to 38 C.F.R. § 4.125(a) (2007), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  The 
evidence shows that the veteran does not have a current 
diagnosis of PTSD which is in accordance with DSM-IV 
criteria.  Without evidence of such diagnosis, the weight of 
the evidence is against the veteran's claim for service 
connection for PTSD.  

Even if the veteran had a credible diagnosis of PTSD, there 
is no confirmation that the veteran's alleged in-service 
stressors actually occurred.  Pursuant to VA regulation, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  The Board finds that 
the veteran did not serve in combat, and none of his reported 
stressors relate to combat.  Moreover, the October 2005 VA 
psychologist described the veteran's reported stressors as a 
"non-traumatic situation."  The veteran has related a 
variety of different stressful in-service events in service, 
but none of them with enough specificity to be verified.  In 
this case, there is no credible supporting evidence 
concerning the veteran's alleged stressors.

As to the claim for service connection for an acquired 
psychiatric disorder other than PTSD, the Board finds that 
there is no medical evidence of a psychiatric disorder during 
service or for many years later, and the weight of the 
evidence does not demonstrate that any current psychiatric 
disorder is related to service.  

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder to 
include PTSD, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sensitive Teeth

The veteran asserts that he is entitled to compensation or 
treatment for sensitive teeth.  Essentially, he argues that 
he required dental care while on active duty that was not 
provided, that he did not have an adequate diet during 
service in Korea, and that he has suffered from sensitive 
teeth since that time.  

Although the veteran has perfected an appeal as to a claim 
for service connection for sensitive teeth, the U.S. Court of 
Appeals for Veterans Claims has held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).

Under 38 U.S.C.A. § 1712, outpatient dental services and 
treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  In this regard, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided for in 38 C.F.R. § 
17.161.  See 38 C.F.R. §§ 3.381, 17.161.  One-time dental 
treatment is available to veterans, but 38 C.F.R. § 3.381 
limits the outpatient dental treatment available for 
treatable or replaceable missing teeth to one-time treatment 
only, unless the veteran meets certain criteria or there was 
in-service dental trauma or a combat dental injury.  See 38 
C.F.R. § 17.161(b). 

Those veterans having a service-connected, noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma (Class II(a)) may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. § 17.161(c); see also 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997) (to have had 
dental extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma).  There is no time 
limitation for making application for such treatment.  The 
veteran does not contend, nor does the record indicate, that 
he experienced any such dental trauma in service.  Therefore, 
he is not eligible for Class II(a) treatment. 

In this case, the veteran was awarded service connection for 
dental treatment purposes in a January 1954 rating decision, 
and thereafter received VA dental treatment.  Thus, the sole 
question before the Board is entitlement to service 
connection for compensation purposes.

VA dental records disclose that the veteran has been treated 
for extensive dental restoration and has only intermittently 
complained of tooth sensitivity.  At a December 2005 VA 
examination, the VA examiner found class I occlusion with 
severe erosion and attrition throughout dentition.  
Radiographs were unremarkable.  Dental treatment records show 
that the veteran has been treated for chronic periodontitis.

Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  The record does not demonstrate that the veteran 
has any of these dental disabilities.

The Board finds that service connection for compensation 
purposes is not warranted for sensitive teeth, as the veteran 
does not have a dental disability for which compensation can 
be paid.  He has not lost his teeth, nor does he have bone 
loss causing tooth loss.  Essentially, he has restored and 
restorable teeth, and periodontal disease.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for sensitive teeth, 
including for the purposes of obtaining VA dental treatment; 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).

Entitlement to Compensation under 38 U.S.C. § 1151

The veteran asserts that he is entitled to compensation and 
treatment under the provisions of 38 U.S.C. § 1151 because he 
was treated by VA for dental restoration and a temporary 
crown and subsequently developed a chronic ulcer on the right 
palate.  He asserts that he continues to have recurring 
lesions in this area and it continues to be sensitive and 
prevents him from eating certain foods.

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version. The new law is 
effective with respect to claims filed on or after October 1, 
1997. The veteran filed this claim in May 2005, and thus the 
new version of the law applies to this case.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West 2002).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2007).

The veteran presented to the Lincoln VA Medical Center (VAMC) 
on December 11, 2002, for outpatient dental treatment.  The 
veteran underwent a restorative procedure on tooth # 2 to 
prepare a permanent crown.  Anesthetic was not needed for the 
procedure.  An impression for a permanent crown was made, and 
a temporary crown was fabricated and cemented.

A January 30, 2003 dental outpatient note shows that the 
veteran presented with an approximately 12mm by 12mm denuded 
area of tissue on the right posterior palate.  The veteran 
reported that he remembered burning himself recently, but 
that it was feeling better.  At the time, there was no 
fistula or tooth sensitivity.  By February 6, 2003, an 
examination of the right posterior palate showed that healing 
was taking place, and the burned area was then pink rather 
than gray.  Pain had also subsided at that time.  A crown was 
cemented on tooth #2 in mid-February 2003.  The dentist did 
not discuss the veteran's palate in this treatment note.

A March 13, 2003 dental oral surgery note reflects that the 
veteran still presented with a "raw-looking" area on his 
right palate, which had not healed at all since the beginning 
of February.  It was no longer necrotic but was flat and 
erythematous with a small, raised pink pimple-like area in 
the center.  There were definitive borders.  A biopsy was 
scheduled.

A March 17, 2003 oral surgery procedure note shows that the 
veteran presented with a non-healing tender ulcer.  The 
examiner noted that the veteran was seen on February 6th, and 
the patient said the tenderness started after dental work in 
December when the dentist was working on a crown for tooth 
#2.  On examination, the area was tender with a erythematous 
border and was approximately 6mm round.  An incisional biopsy 
was taken about 1mm wide and 8mm long through the center of 
the lesion.  The examiner opined that the ulcer could be an 
irritation fibroma or scar tissue from an unknown trauma 
event.  The veteran was seen again on March 21, 2003, at 
which time the area on the right side of the palate was 
healing nicely.  The biopsy report indicated the area was 
chronically inflamed mucosa and no malignancy was found.  The 
diagnosis was periodontal disease.

A March 2003 private medical record from Dr. Goodrich, the 
veteran's private physician, reflects that the veteran 
reported that he had a lesion on the roof of his mouth for 
two months, and it came on after he had a crown put in.  Dr. 
Goodrich noted that the veteran had a lesion which was 
biopsied and indicated a diagnostic assessment of lesion roof 
of mouth, right side, of unknown etiology.

In a June 2005 letter, Dr. Goodrich indicated that the 
veteran had chronic discomfort on the roof of his mouth.  She 
stated that the condition had persisted for two years, and 
she believed it had developed into a chronic condition 
resulting in hypersensitivity and periodic breakdown in the 
area.  She indicated that the diagnosis was unclear, and he 
currently had hypersensitivity with no skin breakdown.  In a 
September 2005 letter, Dr. Goodrich added that the veteran 
had a chronic, non-healing ulcer on his palate right of the 
midline, mid-palate, which appeared two weeks after VA dental 
work including placement of a crown.  She stated that the 
etiology of the current hypersensitivity and skin breakdown 
was unclear.

Most recently, the veteran was evaluated in conjunction with 
his claim for compensation under 38 U.S.C. § 1151.  See 
December 2005 VA Examination Report.  The VA examiner did not 
specifically diagnose any current disabilities of the palate; 
rather, he opined that the palatal tissue was within normal 
limits, with no sign of infection or irritation.  In a 
February 2006 addendum, the VA examiner stated that there 
were no signs or symptoms of permanent damage to the palatal 
tissue related to the oral surgery performed on March 17, 
2003.

At the August 2008 Board hearing, the veteran noted that he 
is not currently suffering any problems related to the 
claimed recurrent ulcer.  See August 2008 Board hearing 
transcript at 14 and 16.

The veteran asserts that compensation under the provisions of 
38 U.S.C. § 1151 is warranted for the above mentioned 
symptoms/residuals as they were the result of VA dental care.  
However, the Board finds that the totality of the evidence of 
record does not support his claim.  In this regard, there is 
no competent medical evidence of record indicating that he 
has palatal residuals that are the proximate result of VA 
treatment and, thus, an "additional disability."  In this 
regard, the Board observes that January 2003 VA treatment 
records indicate the veteran remembered burning himself 
recently in the area.  Moreover, although Dr. Goodrich has 
noted that the lesion of the right palate appeared within two 
weeks of the December 2002 VA dental treatment, she has not 
opined that the VA dental care caused the lesion.  

Assuming arguendo that the veteran's chronic and recurrent 
ulcer could be attributed to his VA treatment and not burning 
his palate or some other unknown cause, the Board notes that 
there is no competent evidence of record that indicates the 
standard of care provided by the VAMC in December 2002 was 
careless or negligent, or below the proper standard of care.  
Finally, there is no evidence that VA provided any treatment 
without his informed consent or that any of the above 
mentioned residuals are unforeseeable consequences of the 
veteran's treatment.

In light of the above, the Board finds that the veteran's 
claim is supported solely by his own statements on appeal.  
However, as a lay person, he is not competent to provide 
evidence regarding the causation of a particular disability.  
See Espiritu, supra.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
See Lathan, supra.  Therefore, the Board finds the veteran's 
statements as to the etiology of his objectively demonstrated 
chronic ulcer of the right palate are unpersuasive.

Under the above circumstances, the Board concludes that the 
record is devoid of any competent clinical evidence 
reflecting a relationship between the care rendered by VA, 
including the December 2002 tooth restoration and subsequent 
care, and any of his current residuals of the palate.  There 
is also an absence of competent evidence that any VA 
treatment was careless, negligent, lacking in proper skill, 
demonstrative of an error in judgment, below the proper 
standard of care, or resulted in an event not reasonably 
foreseeable.  As such, entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is not warranted and the 
veteran's claim must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 
supra.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to service connection for a sensitive teeth for 
the purposes of compensation and VA outpatient dental 
treatment is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for damage 
and infection of the right palate due to VA dental and oral 
treatment is denied.



REMAND

Initially, the Board observes that the veteran is service-
connected for herpes zoster with episodes of dermatitis of 
the left frontal area of the forehead as well as chronic 
tinea cruris of the groin and thighs, each evaluated as 
noncompensable.  The veteran asserts that these conditions 
arise from the same etiology and, therefore, should be 
evaluated as one disability based on total body area 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).  In this regard, the Board notes that a January 2007 
VA medical opinion found no relationship between the 
veteran's chronic tinea cruris of the groin and thighs and 
residuals of herpes zoster of the left frontal area of the 
forehead.  

In an April 2008 rating decision, the RO granted service 
connection for chronic tinea cruris of the groin and thighs, 
secondary to service-connected residuals of mumps.  The Board 
finds that the August 2008 Board hearing transcript serves as 
a timely notice of disagreement as to the initial 
noncompensable evaluation assigned for chronic tinea cruris 
of the groin and thighs.  See 38 C.F.R. § 20.201 (2007).  
Thus a statement of the case is required. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2007); 
Manlincon v. West, 12 Vet. App. 238 (1999). The veteran will 
then have an opportunity to file a timely substantive appeal 
if he wishes to complete an appeal as to this issue. 

With regard to residuals of herpes zoster with episodes of 
dermatitis of the left frontal area of the forehead, the 
Board notes that the veteran asserted at the August 2008 
Board hearing that this condition has worsened since his last 
VA skin examination.  This condition was quiescent when it 
was examined in November 2003 and April 2006.  As such, a new 
VA examination of this skin disorder is warranted.  See 38 
C.F.R. § 3.159 (2007); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Green v. Derwinski, 1 Vet. App. 121 (1991); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).  The RO should make an effort to have 
this examination performed when the veteran's skin disorder 
of the forehead is in an active phase.  See Ardison v. Brown, 
2 Vet. App. 405 (1994).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for a skin disorder since 
January 2008.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records.

2.	Schedule the veteran for a VA skin 
examination for the purpose of determining 
the manifestations and severity of his 
service-connected residuals of herpes 
zoster with episodes of dermatitis of the 
left frontal area of the forehead.  All 
effort should be made to schedule the 
veteran's examination for a time when his 
skin disease of the forehead is active.  
The claims file, to include this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such a review was 
accomplished.  In particular, the examiner 
should review the reports of VA skin 
examinations in November 2003 and April 
2006, and the report of a February 2007 VA 
outpatient treatment record pertaining to 
skin complaints.

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
indicate whether this skin disorder of the 
forehead involves ulceration, extensive 
exfoliation, crusting, systemic or nervous 
manifestations, exudation, constant 
itching, extensive lesions, marked 
disfigurement or is exceptionally 
repugnant.  The examiner should also 
indicate the percent of entire body 
involved and percent of exposed area 
affected, and whether systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs are required and, 
if so, the frequency and duration of their 
use.

3.	The RO should provide the veteran with a 
statement of the case on the issue of 
entitlement to a higher initial 
compensable evaluation for chronic tinea 
cruris of the groin and thighs.  He should 
be informed of the necessary steps to 
perfect his appeal.  The RO and the 
veteran are informed that this issue is 
not before the Board for appellate 
consideration until timely perfected. 

4.	After completing the above, and any other 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
based on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted, he and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


